MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Dec 19 2019, 9:02 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
MOTHER                                                   Curtis T. Hill, Jr.
Don R. Hostetler                                         Attorney General of Indiana
Indianapolis, Indiana                                    Katherine A. Cornelius
ATTORNEY FOR APPELLANT FATHER                            Deputy Attorney General
                                                         Indianapolis, Indiana
Talisha Griffin
Marion County Public Defender Agency
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of: A.G., Minor                            December 19, 2019
Child,                                                   Court of Appeals Case No.
                                                         19A-JC-1026
A.S., Mother, and T.G., Father,
                                                         Appeal from the Marion Superior
Appellants-Respondents,                                  Court
        v.                                               The Honorable Marilyn A.
                                                         Moores, Judge
Indiana Department of Child                              The Honorable Jennifer Hubartt,
Services,                                                Magistrate
Appellee-Petitioner, and                                 Trial Court Cause No.
                                                         49D09-1812-JC-3086
Child Advocates, Inc.,
Guardian ad Litem.



Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019                   Page 1 of 21
      Brown, Judge.


[1]   A.S. (“Mother”) and T.G. (“Father,” and together with Mother, “Parents”)

      appeal the trial court’s order determining that A.G. is a child in need of services

      (“CHINS”). We affirm.


                                      Facts and Procedural History

[2]   In August 2018, Indiana Department of Child Services (“DCS”) received a

      report concerning allegations of substance use and assigned family case

      manager Regan Woodruff (“FCM Woodruff”) to A.G., who had just been

      born. Conducting an assessment, FCM Woodruff spoke with Mother, who

      “disclosed that she was not currently using any illegal drugs at the time [and]

      that she had previously used marijuana and cocaine recreationally and had

      been addicted to pills, specifically opiates.” Transcript at 8. Per an informal

      adjustment, Mother agreed to random drug screens, home-based case

      management, and a substance use assessment.


[3]   On December 20, 2018, DCS filed a verified petition alleging that A.G. was a

      CHINS, that she was born drug-exposed to cocaine and that Parents failed to

      provide her with a safe, stable, and appropriate living environment free from

      substance abuse. It also alleged that Mother tested positive for cocaine and

      marijuana on numerous occasions during the period of the informal adjustment

      since October 2018 and that Father knew of Mother’s drug use and did not take

      necessary action to protect A.G.




      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 2 of 21
[4]   At an initial hearing held on the same day, at which Mother and Father did not

      appear, the court ordered A.G. removed. When family case manager Shelicia

      Jones (“FCM Jones”) later visited Mother’s home to remove A.G., neither

      Mother nor the child was present. FCM Jones contacted her, and Mother

      indicated that she was not willing to turn A.G. over and would take the child to

      Atlanta before she allowed DCS to obtain custody. When contacted, Father

      stated he lived in Atlanta and that “before DCS would take custody of his child,

      he would move [Mother] and [A.G.] to Atlanta and DCS would not see the

      child until she was 18.” 1 Id. at 21. DCS filed a missing persons report for A.G.

      due to Parent’s unwillingness to provide an address, and when it ultimately

      obtained custody on December 28, 2018, A.G. was placed in foster care.


[5]   On January 4, 2019, the court issued an order indicating that it held a continued

      hearing at which Parents appeared, it appointed counsel for Father, and Mother

      indicated that she planned to engage private counsel. The order indicates the

      court appointed a guardian ad litem, retained A.G. in foster care, and ordered

      that Parents have supervised parenting time. On January 18, 2019, the court

      held a pretrial hearing at which Parents appeared, each with counsel, Father

      requested “mediation and fact finding dates” and indicated that he would not be

      willing to “waive the 60,” and the court set the fact-finding hearing for February




      1
       When asked during cross-examination at the fact-finding hearing about serving process on Father for the
      December 20, 2018 initial hearing, FCM Jones indicated that Father “wasn’t in Atlanta” and that he
      disclosed to her “he was never in Atlanta.” Transcript at 37.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019              Page 3 of 21
      15th, pursuant to counsels’ schedules. 2 Supplemental Transcript at 4. After

      indicating that it had “drug screen results and some positive screens for

      substances,” DCS’s counsel stated “Judge[,] we don’t have thirty days to file a

      motion requesting authorization for the toxicologist to appear telephonically so

      I’ll just do that orally today,” both parents objected, and the court took the

      request under advisement. Id. at 6-7. The court issued an order on the same day

      which stated DCS “orally requests authorization for telephonic testimony . . .

      from John Martin, Wayne Ross, Kimberly Peterson, Bridget Lorenz, Donna

      Coy.” Father’s Appendix Volume II at 94.


[6]   On January 25, 2019, the court issued an order on submission of report stating it

      had set the hearing date of February 15, 2019, that “[a]t that time,” DCS moved

      the court to permit the telephonic testimony of “Bridget Limberg, Kimberly

      Peterson, and John Martin, noting that they were not 30 days between the setting

      of the trial date and the trial,” and that Parents, “by counsel, were provided with

      approximately 27 days of notice of the DCS Motion.” Id. at 100-101. It

      indicated that, “[a]fter consideration of the Motion, and of any written objection,

      and, after consideration [sic] Ind. Admin. R. 14, the court finds these relevant

      factors,” and further stated: “John Martin and Kimberly Peterson live in

      California. Ms. Lemberg lives in Michigan respectively, and requiring each to

      travel for testimony would cause great burden and inconvenience,” that the




      2
       The court’s order from the same day indicated the parties agreed to mediation and to set a fact-finding
      hearing, but were “unwilling to waive the sixty (60) day trial rule.” Father’s Appendix Volume II at 93.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019                Page 4 of 21
      telephonic testimony of Martin, Peterson and “Bridget Limberg” will not

      preclude effective cross-examination by Parents, and that Parents were not

      prejudiced by the telephonic testimony. Id. at 101.


[7]   On February 15, 2019, Parents appeared at the fact-finding hearing. FCM

      Woodruff testified that Mother disclosed she had been addicted to pills,

      specifically opiates. She testified about Mother’s assessment in August 2018 and

      stated that she had indicated she was “using illegal substances up until the point

      where she found out she was pregnant and had already been pregnant prior to

      stopping her substance use.” Transcript at 10. When asked whether she

      conversed with Mother about Father “at this time,” FCM Woodruff answered

      affirmatively and stated that she had indicated that she was no longer with Father

      “because he was still using substances and did not want to stop.” Id.


[8]   FCM Jones testified about attempting to remove A.G. in December 2018 and

      her communication with Parents and stated that, during the removal incident,

      A.G.’s whereabouts were unknown to DCS for eight days before it finally took

      custody of her. Id. at 21. She indicated that she referred Mother to random

      drug screens, substance abuse assessments, home-based case management,

      individual therapy, and intensive outpatient treatment. When asked whether

      she had conversations with Mother about drug use “[w]hile the case was open

      as an Informal Adjustment,” she answered affirmatively and, in explaining the

      conversations, stated that, in October 2018, a child and family team meeting

      occurred for the purpose of discussing a positive cocaine drug screen. Id. at 17.

      Mother objected, the court allowed FCM Jones to testify about the discussion,

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 5 of 21
      and she indicated that Mother had stated she used cocaine and marijuana

      recreationally and that she had administered to Mother an oral drug screen. 3

      When asked whether, in the “conversation that you were having with Mother,”

      she “was talking about current drug use or things that had happened in the

      past,” FCM Jones stated, “[c]urrent drug use.” Id. at 19. She testified that she

      had safety concerns for A.G. in Mother’s care “because of the current drug use”

      and “there was safety concerns regarding [Mother] transporting the child under

      the influence.” Id. She explained that “[a]t this time Mother was employed on

      the West side and had stated to [her] that she was transporting the child on the

      West side for daycare.” Id. She also explained that Mother had stated she was

      transporting A.G. to doctor’s appointments without a license.4 When asked

      what actions DCS took when these safety concerns arose, she indicated that the

      informal adjustment was unsuccessfully closed and the CHINS petition was

      filed. She indicated that she had not been able to verify Mother’s employment

      and, with regard to housing, that Mother had provided an “address that she

      resides with” Father. Id. at 22.


[9]   FCM Jones answered affirmatively when asked whether she had any additional

      conversations with Mother about drug use since the CHINS case was filed,




      3
        In sustaining an objection about FCM Jones discussing the results of the test, the court precluded her
      testimony from mentioning the “results of tests that are not in evidence.” Transcript at 18.
      4
        She later explained further that there was concern with supervision “with [Mother] admitting to
      transporting the child with no license to doctor’s appointments as well as to daycare, placing the child in
      danger.” Transcript at 32. During cross-examination, FCM Jones stated that Mother had told her that she
      had never had a driver’s license.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019                 Page 6 of 21
       indicated that Mother requested her drug screen results be emailed to her, and

       stated that she sent a message informing Mother “which screens have been

       positive for Cocaine.” Id. After the court sustained Mother’s objection “to the

       extent it involve[d] screen results,” she testified that Mother shared that “she had

       a prescription for an opiate that was prescribed to her during her pregnancy that

       she did not test positive for throughout the life of the IA but has subsequently

       throughout the CHINS proceeding” and that Mother sent a picture of the

       prescription. Id. at 23. DCS’s counsel asked if Mother “made any other

       disclosures about new usage,” and she answered that “[t]hrough Mother’s

       concern for [A.G.’s placement],” she “has stated that the usage is due to stress,

       that she can’t concentrate with knowing that her child – she can’t concentrate on

       sobriety with knowing that her child still remains in foster care.” Id.


[10]   Regarding Father, FCM Jones testified that he had been offered the opportunity

       to participate in other services, that his response was “he does not need services

       provided by DCS,” and that DCS wanted Father to participate in random drug

       screens and a substance abuse assessment. Id. at 24. She also indicated she had

       not been able to verify that Father had stable employment. She indicated that

       she underwent training to be able to administer drug screens and described: her

       duties in administering them; the procedures used to collect drug screen

       samples, seal them for sending, ensure they are not contaminated, and send

       them by UPS; and the manner in which she collected a sample from Father and

       followed the collection procedure she had just described. Over objection, the

       court admitted as Petitioner’s Exhibit 1 the consent form that Father and FCM


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 7 of 21
       Jones signed to administer the screen, which includes their signatures and the

       date as “1/11/2019” and states “Specimen ID: S2955283.” Exhibits Volume at

       4. Below the box containing FCM Jones’s signature as the

       “Collector/Observer Certification,” Petitioner’s Exhibit 1 states “Megumi R.”

       Id. FCM Jones indicated that Father’s sample was under her sight and control

       during the collection and sealing process, that she placed the sample in a UPS

       envelope, and that at the time she left the sample for mailing, she did not

       believe the sample had been compromised.


[11]   After FCM Jones testified, DCS called, and the court contacted telephonically,

       toxicologist Bridget Lemberg. Mother’s counsel objected under Administrative

       Rule 14 to “the inability to . . . confront the witness face to face,” which the court

       overruled. 5 Transcript at 50. Lemberg testified that she was the lab director and

       toxicologist for Forensic Fluids Laboratories in Kalamazoo, Michigan; that, as

       the lab director, she ensured “all employees follow our standard operating

       procedures which consists of an internal chain of custody, quality control that we

       run daily”; and that she was also responsible for “going through each one of the

       positive[s] by itself” and “[g]oing back and looking up the screening test results to

       make sure that . . . we followed our standard operating procedures.” Id. at 53.

       She described the screening process used by Forensic Fluids to analyze samples

       received from DCS and the additional confirmation testing that a positive screen



       5
        In later overruling an objection that Lemberg testified about chain of custody while she looked at a packet
       of documents, the court stated it had already dealt with the telephonic testimony issue and that “[a]s to your
       questions about the chain of custody that will go to waive [sic] and not admissibility.” Transcript at 61.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019                  Page 8 of 21
       undergoes. DCS’s counsel showed Lemberg what it had marked as Petitioner’s

       Exhibit 3 and she identified it as the two-page affidavit “that we send when we

       send test results . . . for Court,” stated it “says that the test results that accompany

       this affidavit are true and accurate,” and affirmed that her signature was at the

       bottom. 6 Id. at 57. DCS moved to admit the document, Father’s counsel

       objected and stated that there were no pages attached and “this form has been

       altered,” and DCS’s counsel stated that “the document that was attached is going

       to be [Petitioner’s E]xhibit 4” and that she could wait and introduce everything at

       one time, and the court took the motion under advisement. Id. at 58.


[12]   Lemberg indicated that the person who received the UPS bag with Father’s

       January 11, 2019 sample was Megumi Roberts, that the UPS bags are checked

       by a specimen processor who follows certain procedures, and that there was no

       indication that the sample had been tampered with or any concerns about its

       integrity. She testified that this “specimen sample ID, S as in Sam, 2955283,

       initially screened” for marijuana, cocaine and oxycodone, indicated that the

       sample received further testing in the confirmation lab, which confirmed the

       results, stated the results, and affirmed that the results were documented in

       what had been marked as Petitioner’s Exhibit 4, that her name was on the

       report as the lab director or toxicologist, and that she had determined that the




       6
         Petitioner’s Exhibit 3 states “As a result of the procedures employed by Forensic Fluids Laboratory Inc., I
       can state that both the Chain of Custody and that the test results are scientifically reliable” and that the
       “attached document(s) are the original or exact duplicates of the original business records” maintained in
       regards to Father and includes the signature of Bridget Lorenz Lemberg. Exhibits Volume at 9-10.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019                 Page 9 of 21
       results were trustworthy. Id. at 66. The court admitted Petitioner Exhibits 3

       and 4 over Parent’s objections. Petitioner’s Exhibit 4 indicates that Father

       tested positive for THC, cocaine, and oxycodone on January 11, 2019.


[13]   On March 14, 2019, the court entered an order which found A.G. a CHINS

       and stated:


               Findings of Fact:

                                                    *****

               7. In August, 2018, mother admitted to FCM Woodruff that she
               used marijuana, cocaine, and pain pills during her pregnancy
               with the child. Mother admitted that she had a previous
               addiction to opiate pain pills and recreationally used marijuana
               and cocaine.

               8. In August, 2018, mother identified [Father] as the father, but
               told FCM Woodruff she was no longer involved with [Father]
               due to his ongoing drug use.

                                                    *****

               30. Toxicologist Bridget Lemberg reviewed [F]ather[’]s 1/11/19
               drug screen. Father[’]s use of marijuana, cocaine, and
               oxycodone occurred approximately 24 hours prior to the drug
               screen[’]s administration.

               31. Following the CHINS filing and the removal of the child,
               [F]ather stated to FCM Jones that he is unwilling to participate
               in any services offered by DCS.

               32. Based upon [F]ather[’]s statement that he would not
               participate in any services offered by DCS, FCM Jones has not
               offered [F]ather additional drug screens.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 10 of 21
               33. Parents currently reside together. Each parent is aware of
               the other[’]s past and current drug use.

               34. Mother has been offered services to address her drug use and
               admitted addiction since August of 2018. Mother failed to
               benefit from the services when provided on a voluntary basis
               under the IA case and is still admittedly using illegal drugs.

               35. Father has been deceptive regarding his residence, has
               disregarded the Court[’]s order for removal of the child, and has
               been adamant that he will not participate in services with DCS.

               36. Father has not provided a drug screen since 1/11/19, when
               he was positive for marijuana, cocaine, and oxycodone. His
               failure to provide a screen and/or lack of drug screens since
               1/11/19 is not evidence of [F]ather[’]s sobriety.

               37. The child is an infant and is completely dependent upon her
               caregiver(s) to meet all of her needs.


       Father’s Appendix Volume II at 129-131. On April 5, 2019, the court entered a

       dispositional decree.


                                                   Discussion

[14]   Father first argues that the court abused its discretion in allowing Lemberg’s

       telephonic testimony and contends that DCS did not comply with the

       requirements of Ind. Admin. Rule 14 (B). In asserting that DCS did not meet

       the “only exception to the Rule’s thirty-day notice and service requirement” by

       failing to move for telephonic testimony on or before January 16, 2019, Father

       directs us to Ind. Admin. Rule 14(B)(3)(e) and contends that the exception does

       not apply because the court is permitted “to alter the time deadlines only upon a

       motion made prior to the thirty-day deadline.” Father’s Appellant Brief at 18.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 11 of 21
       He additionally argues that no evidence or argument by DCS supports the

       court’s finding of good cause and asserts that the court did not consider all the

       factors under Ind. Admin. Rule 14 (B)(2).


[15]   To the extent that we must interpret our administrative rules, we do so de novo.

       C.S. v. State, 131 N.E.3d 592, 595 (Ind. 2019) (interpreting Ind. Admin. Rule 14

       de novo). Ind. Admin. Rule 14(B) provides that a “trial court may use telephone

       or audiovisual communications subject to”:


               (1) the written consent of all the parties, entered on the
               Chronological Case Summary; or

               (2) upon a trial court’s finding of good cause, upon its own motion
               or upon the motion of a party. The following factors shall be
               considered in determining “good cause”:

                   (a) Whether, after due diligence, the party has been unable to
                   procure the physical presence of the witness;

                   (b) Whether effective cross-examination of the witness is
                   possible, considering the availability of documents and exhibits
                   to counsel and the witness;

                   (c) The complexity of the proceedings and the importance of
                   the offered testimony in relation to the convenience to the
                   party and the proposed witness;

                   (d) The importance of presenting the testimony of the witness
                   in open court, where the fact finder may observe the demeanor
                   of the witness and impress upon the witness the duty to testify
                   truthfully;

                   (e) Whether undue surprise or unfair prejudice would result;
                   and


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 12 of 21
                   (f) Any other factors a trial court may determine to be relevant
                   in an individual case.

               (3) A party or a trial court if it is acting on its own motion must
               give notice of the motion to use telephone or audiovisual
               telecommunication as follows:

                    (a) Any motion for testimony to be presented by telephone or
                    audiovisual telecommunication shall be served not less than
                    thirty (30) days before the time specified for hearing of such
                    testimony;

                    (b) Opposition to a motion for testimony to be presented by
                    telephone or audiovisual telecommunication shall be made
                    by written objection within seven (7) days after service;

                    (c) A trial court may hold an expedited hearing no later than
                    ten (10) days before the scheduled hearing of such testimony
                    to determine if good cause has been shown to present
                    testimony by telephone or audiovisual telecommunication;

                    (d) A trial court shall make written findings of fact and
                    conclusions of law within its order on the motion for
                    testimony to be presented by telephone or audiovisual
                    telecommunication; and

                    (e) For cause found, a trial court may alter the time deadlines
                    set forth in paragraphs (a) through (c) upon motion made
                    prior to the expiration of the time for the required action.


[16]   Our review of the record reveals that, at the January 18, 2019 pretrial hearing,

       the court set the fact-finding hearing for February 15th upon Father’s request

       and unwillingness to waive the sixty-day trial rule requirement, and pursuant to

       counsels’ schedules. Supplemental Transcript at 4. In light of the newly-set

       date, DCS’s counsel alerted the court that it had drug screen results and of the


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 13 of 21
       thirty-day requirement needed to file a motion requesting authorization for the

       toxicologist to appear telephonically before making the motion verbally. The

       court’s January 25, 2019 order indicated that Parents, present at the meeting

       and represented by counsel, were provided with approximately twenty-seven

       days of notice. The order continued: “[a]fter consideration of the Motion, and

       of any written objection, and, after consideration [sic] Ind. Admin. R. 14, the

       court finds these relevant factors”; “John Martin and Kimberly Peterson live in

       California. Ms. Lemberg lives in Michigan respectively, and requiring each to

       travel for testimony would cause great burden and inconvenience”; the

       telephonic testimony will not preclude effective cross-examination by Parents;

       and Parents were not prejudiced by the telephonic testimony. Id. at 101.


[17]   Regarding the finding of good cause, we additionally note that in this CHINS

       action two witnesses provided testimony about Father’s positive drug screen

       result. The court admitted a total of four exhibits: a signed consent form for the

       drug screen, the CV of the testifying lab director for Forensic Fluids who lived

       out-of-state, the affidavit from the same witness certifying the reliability of the

       procedures and accuracy of the test results relating to Father, and the test

       results. Under the circumstances, we cannot say that the court incorrectly

       determined or failed to consider the Ind. Admin. Rule 14 (B)(2) factors in

       determining “good cause.”


[18]   Father next argues that the court erred when it admitted Petitioner’s Exhibits 3

       and 4 and Lemberg’s testimony regarding the exhibits “because the State failed

       to meet its burden in proving proper chain of custody,” that Lemberg’s

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 14 of 21
       testimony was based on hearsay and not any personal knowledge sufficient to

       establish a proper chain of custody, and that, “[w]ithout the testimony or an

       affidavit from the individual or individuals who were responsible for the

       custody of the sample at all critical times, the court could not be confident in

       the integrity of the sample or the test results.” Father’s Appellant Brief at 21,

       23-24. He contends that an oral swab sample is fungible evidence with a high

       potential for a mistake or mishandling, that the specimen processor, or the

       individual who collected the sample from its delivery at the laboratory and

       deposited it to the specimen processing room, was a significant witness for

       providing a chain of custody for the sample and did not testify, and that the

       professional who conducted the lab testing on the sample did not testify and

       was not identified by name or title.


[19]   The admission of evidence is entrusted to the sound discretion of the juvenile

       court. Matter of A.F., 69 N.E.3d 932, 941-942 (Ind. Ct. App. 2017) (citing In re

       A.J., 877 N.E.2d 805, 813 (Ind. Ct. App. 2007), trans. denied), trans. denied. We

       will find an abuse of discretion only where the juvenile court’s decision is

       against the logic and effect of the facts and circumstances before the court. Id.

       at 942. If a juvenile court abuses its discretion by admitting challenged

       evidence, we will reverse for that error only if it is inconsistent with substantial

       justice or if a substantial right of the party is affected. Id. (citing In re S.W., 920
N.E.2d 783, 788 (Ind. Ct. App. 2010)).


[20]   In describing the burden of establishing the chain of custody, Father points to

       caselaw occurring in the criminal context that predates the Indiana Supreme

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 15 of 21
       Court’s decision of Troxell v. State, in which the Court found no error in the

       admission of evidence challenged by a criminal defendant claiming error in the

       chain of custody of a DNA sample and provided:


               To establish a proper chain of custody, the State must give
               reasonable assurances that the evidence remained in an
               undisturbed condition. Cliver v. State, 666 N.E.2d 59, 63 (Ind.
               1996). However, the State need not establish a perfect chain of
               custody, and once the State “strongly suggests” the exact
               whereabouts of the evidence, any gaps go to the weight of the
               evidence and not to admissibility. Wrinkles v. State, 690 N.E.2d
1156, 1160 (Ind. 1997); Jenkins v. State, 627 N.E.2d 789, 793 (Ind.
               1993) (noting that failure of FBI technician to testify did not
               create error). Moreover, there is a presumption of regularity in
               the handling of evidence by officers, and there is a presumption
               that officers exercise due care in handling their duties. Wrinkles,
690 N.E.2d at 1160; Culver [v. State, 727 N.E.2d 1062, 1067 (Ind.
               2000)]. To mount a successful challenge to the chain of custody,
               one must present evidence that does more than raise a mere
               possibility that the evidence may have been tampered with.
               Cliver, 666 N.E.2d at 63.


       778 N.E.2d 811, 814 (Ind. 2002). The Troxell Court also found that the absence

       of such information “goes to the weight of the evidence and not its

       admissibility.” Id. at 815 (citing Jenkins, 627 N.E.2d at 793).


[21]   Here, the record reveals that FCM Jones testified about the procedures for

       collecting drug screen samples, ensuring that no contamination occurs, and

       sending samples, and that she collected a sample from Father following the

       procedure she described. She indicated that Father’s sample was under her

       sight and control during the collection and sealing process, that she placed the

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 16 of 21
       sample in a UPS envelope, and that at the time she left the sample for mailing,

       she did not believe the sample had been compromised. Lab director and

       toxicologist Lemberg testified that she ensured all employees follow an

       “internal chain of custody, quality control that we run daily” and described the

       process of receiving samples and analyzing them. Transcript at 53. We further

       observe Megumi Roberts received Father’s sample, that both the consent form

       Father signed in Petitioner’s Exhibit 1 and the test results in Petitioner’s Exhibit

       4 are for Specimen ID “S2955283,” and that Lemberg indicated the sample,

       which had been initially screened for marijuana, cocaine and oxycodone,

       received further testing in the confirmation lab and that she determined the

       results were trustworthy. Under these circumstances, we cannot say that the

       court abused its discretion when it admitted the challenged drug test results.


[22]   Parents next argue that the evidence is insufficient to support the court’s

       determination that A.G. was a CHINS. Father argues that the evidence did not

       support Findings 8 and 33. He argues DCS did not present evidence that: he was

       currently using drugs at the time of the August assessment or fact-finding

       hearing, he was impaired at any time when caring for A.G., or he contributed to

       A.G. being born with substances in her blood cord or that it endangered her. He

       contends: the drug test results, even if properly admitted, “at most” indicate he

       “used drugs on one occasion when he was nowhere near his daughter,” the

       evidence does not establish when he purportedly used drugs in the past, and that

       DCS did not observe him supervising A.G. Father’s Appellant Brief at 29.

       Mother contests the finding that she used illegal drugs during the informal


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 17 of 21
       adjustment period and argues: “at best,” DCS has one admission from Mother

       that she took illegal drugs before she learned she was pregnant, no drug testing

       evidence contradicts her statement that she stopped using illegal drugs when she

       was pregnant; the only evidence DCS presented of drug usage after A.G.’s birth

       was the “FCM’s ambiguous testimony of ‘current’ drug use”; and that “[w]ords

       (or the lack thereof) must mean something” such that the FCM’s testimony

       “about ‘usage’ does not support the . . . finding that Mother admitted to taking

       illegal drugs” after the CHINS petition was filed. Mother’s Appellant Brief at 12-

       13. She also contends that DCS failed to show that driving A.G. without a valid

       driver’s license seriously endangered her or that she did not meet A.G.’s needs.


[23]   DCS maintains that the findings which Father disputes are supported by the

       testimony and the reasonable inferences arising therein and contends that

       reversal is not warranted even if Finding No. 33 was erroneous because “[b]oth

       parents were abusing illicit substances, meaning neither parent was an

       appropriate care-giver.” Appellee Brief at 27. It argues that the evidence shows

       that drug use was a current and ongoing problem for Parents, that illicit drug

       use endangers children and, in the case of A.G., leaves her without a competent

       caregiver, and that Parents will not provide A.G. with a safe and stable home

       free from substance abuse without the coercive intervention of the court.


[24]   In reviewing a trial court’s determination that a child is in need of services, we

       neither reweigh the evidence nor judge the credibility of witnesses. In re S.D., 2
N.E.3d 1283, 1286-1287 (Ind. 2014), reh’g denied. Instead, we consider only the

       evidence that supports the trial court’s decision and reasonable inferences

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 18 of 21
       drawn therefrom. Id. at 1287. As to issues covered by findings, we apply the

       two-tiered standard of whether the evidence supports the findings and whether

       the findings support the judgment. Id. We review remaining issues under the

       general judgment standard, under which a judgment will be affirmed if it can be

       sustained on any legal theory supported by the evidence. Id. “We will reverse a

       CHINS determination only if it was clearly erroneous.” In re D.J. v. Ind. Dep’t of

       Child Servs., 68 N.E.3d 574, 578 (Ind. 2017). A decision is clearly erroneous if

       the record facts do not support the findings or if it applies the wrong legal

       standard to properly found facts. Id.


[25]   “A CHINS proceeding is a civil action; thus, ‘the State must prove by a

       preponderance of the evidence that a child is a CHINS as defined by the

       juvenile code.’” In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012) (quoting In re

       N.E., 919 N.E.2d 102, 105 (Ind. 2010)). At the relevant time period Ind. Code §

       31-34-1-1 provided:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:

                       (1) the child’s physical or mental condition is seriously
                       impaired or seriously endangered as a result of the
                       inability, refusal, or neglect of the child’s parent, guardian,
                       or custodian to supply the child with necessary food,
                       clothing, shelter, medical care, education, or supervision;
                       and

                       (2) the child needs care, treatment, or rehabilitation that:

                                (A) the child is not receiving; and


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 19 of 21
                                (B) is unlikely to be provided or accepted without
                                the coercive intervention of the court.


       (Subsequently amended by Pub. L. No. 198-2019, § 8 (eff. July 1, 2019)).


[26]   The CHINS statute does not require that a court wait until a tragedy occurs to

       intervene. In re A.H., 913 N.E.2d 303, 306 (Ind. Ct. App. 2009). Rather, a

       child is a CHINS when he or she is endangered by parental action or inaction.

       Id. Because a CHINS determination regards the status of the child, a separate

       analysis as to each parent is not required in the CHINS determination stage. In

       re N.E., 919 N.E.2d at 106. The conduct of one parent can be enough for a

       child to be adjudicated a CHINS. Id. The purpose of a CHINS adjudication is

       to protect children, not punish parents. Id. The resolution of a juvenile

       proceeding focuses on the best interests of the child, rather than guilt or

       innocence as in a criminal proceeding. Id.


[27]   To the extent Mother and Father cite Perrine v. Marion Cty. Office of Child Services,

       in which this Court held that a single admitted use of methamphetamine,

       outside the presence of a child and without more, was insufficient to support a

       CHINS determination, we find this case to be distinguishable. 866 N.E.2d 269,

       277 (Ind. Ct. App. 2007). In Perrine, at a hearing on the CHINS petition the

       mother answered affirmatively when asked “[i]s that the only time you ever

       used methamphetamine,” indicated that she was at a friend’s house when she

       used it, and testified that she “never used drugs around [the child]. Never ever.

       Even prescription medicine . . . .” Id. at 275-276.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 20 of 21
[28]   Having found that Petitioner’s Exhibit 4 was properly admitted, we observe that

       Father tested positive for THC, cocaine, and oxycodone on January 11, 2019.

       Father indicated to DCS that he did not need to participate in services.

       Regarding Mother, the record reveals that she indicated to FCM Jones that she

       resided with Father. FCM Jones testified that Mother indicated in October

       2018 that she used cocaine and marijuana recreationally, that Mother spoke of

       current drug use, and that she had safety concerns for A.G. as a result. FCM

       Jones testified about her conversations with Mother about drug use after the

       CHINS case was filed, that Mother shared she had a prescription for an opiate

       for which she tested positive subsequently, and that Mother, through concern

       for A.G.’s placement, had made a disclosure about usage due to stress.


[29]   To the extent Parents’ arguments invite us to reweigh the evidence and reassess

       witness credibility, we are unable to do so. See In re S.D., 2 N.E.3d at 1286.

       The evidence most favorable to the judgment supports the court’s findings that

       Parents’ actions or inactions have seriously endangered A.G., that A.G.’s needs

       are unmet, and that those needs are unlikely to be met without State coercion.

       See id. at 1287. In light of the unchallenged findings and the evidence and

       testimony presented at the fact-finding hearing, we cannot say that the trial

       court’s judgment is clearly erroneous.


[30]   Affirmed.


       Baker, J., and Riley, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1026 | December 19, 2019   Page 21 of 21